Citation Nr: 1426519	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran had active service from February to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  A videoconference Board hearing was held at the RO in September 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In May 2012, the Board denied the Veteran's appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Veterans Court),  In a memorandum decision dated in October 2013, the Veterans Court vacated the Board's decision and remanded the matter for readjudication.

In its October 2013 memorandum decision, the Veterans Court identified the following deficiencies in the Board's May 2012 decision: (1) to the extent that the Board's decision could be interpreted as finding that the Veteran was not competent to provide evidence of continuity of symptoms since service; and (2) the Board failed to weigh the credibility and probative value of the Veteran's statements to the effect that he did not have health insurance after service and did not know that he might be eligible to receive VA health care, he self-medicated his back pain for many years with over-the-counter medicines and alcohol, and only in 2009 did he begin to wonder if his military service had anything to do with his chronic back problems.  This decision represents the Board's response to the concerns raised by the Veterans Court in October 2013 as well as other issues raised by the Veteran's attorney in his brief to the Veterans Court.

The Board notes that this appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's claim should take into consideration the existence of the electronic records.


FINDING OF FACT

The record evidence shows that the Veteran does not have a current lumbar spine disability that can be attributed to active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in September 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a lumbar spine disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the September 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Veterans Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2008 VCAA notice letter was issued prior to the currently appealed December 2008 rating decision; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available evidence relevant to the issue on appeal has been obtained and associated with the Veteran's claims file.

In his brief to the Veterans Court, the Veteran's attorney argued that the Veteran's appeal should be remanded, pursuant to Savage v. Shinseki, 24 Vet. App. 259 (2011), in order to ask his chiropractor, Dr. Fernandez, what particular studies she relied upon in arriving at her opinion with respect to the etiology of the Veteran's lumbar spine disability.  The Board notes, however, that the Veterans Court in Savage expressly limited VA's duty to seek clarification of private medical reports to situations where "the missing information is relevant, factual, and objective-that is, not a matter of opinion."  Id., at 270.  Specifically, the Veterans Court held in Savage that, when a private medical report is the only evidence on a material issue, and material medical evidence can no longer be obtained as to that issue, yet clarification of a relevant, objective fact would render the private medical report competent for the assignment of weight, VA must attempt to obtain such clarification.  Id., at 267.

Here, the record contains two VA medical opinions which address the precise issue discussed by the private examiner's report.  Accordingly, even without the private report, there is competent medical evidence addressing the question at issue.  In addition, the Board is not rejecting the private examiner's report as incompetent.  Rather, for the reasons discussed below, the Board is assigning less probative weight to the private opinion than other medical opinion evidence of record.  Under these circumstances, VA is not required to seek clarification of the private chiropractor's opinion.  See Carter v. Shinseki, -- Vet. App. --, 2014 WL 2050843 (May 20, 2014).  If the Veteran and his attorney wished to supplement the record by obtaining and submitting written clarification from Dr. Fernandez, they certainly could have done so in the intervening months since the Veterans Court's disposition of this case.  No further evidence in that regard has been received, however.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

In his brief to the Veterans Court, the Veteran's representative advanced argument to the effect that the undersigned Acting VLJ did not fulfill the latter of the aforementioned duties.  More specifically, the representative argued that the Acting VLJ could have suggested that the Veteran gather further evidence to demonstrate a history of back pain after service and that, had he been so advised, he could have obtained additional statements from friends, family members, clergy, former employers, or other acquaintances who could testify to the fact that he suffered from back pain after service, which might have provided additional evidence to demonstrate the nexus element.  The representative also asserted that the Acting VLJ should have suggested that the Veteran provide a medical nexus opinion that contained the required rationale which the Board was seeking.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (noting that service connection requires competent evidence showing, among other things a relationship, or nexus, between the present disability and a disease or injury incurred or aggravated during service).

In this regard, the Board notes that, in Bryant, the Veterans Court indicated that a VLJ's duties under 38 C.F.R. 3.103(c)(2) were limited and that a VLJ is not required to preadjudicate or weigh the evidence already of record.  See Bryant, 23 Vet. App. at 496.  Here, at the time of the hearing, the record on appeal contained both favorable and unfavorable evidence of nexus.  What the Veteran's representative is alleging, in effect, in terms of the duty to notify under 38 C.F.R. 3.103(c)(2), is that the Board should have weighed the evidence then of record and, based on that review, suggested the submission of the further favorable evidence that would be necessary to overcome, or at least weigh in relative equipoise against, the unfavorable evidence of record.  That is not the type of notice that Bryant requires.

Here, during the hearing, the Acting VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The Acting VLJ specifically noted the issue as entitlement to service connection for a lumbar spine disability.  The Veteran was assisted at the hearing by an accredited representative from the Nevada Office of Veterans' Services.  The representative and the Acting VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's lumbar spine symptomatology since active service.  Under the circumstances, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In any event, it is clear that the Veteran and his attorney have actual knowledge of the evidence necessary to substantiate the Veteran's claim for benefits, as evidenced by his brief before the Veterans Court.  Moreover, they have been expressly invited to submit additional evidence in support of the present appeal.  Therefore, even if there was an error in the notice provided at the hearing, the error has been rendered harmless, and proceeding to consider the merits of the claim at this point poses no risk of prejudice to the Veteran.

As to VA's duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran was provided a VA examination in January 2010 which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board also obtained a VHA opinion in December 2011 concerning the contended causal relationship between the Veteran's lumbar spine disability and active service.

In his brief to the Veterans Court, and in a March 2014 submission to the Board, the Veteran's attorney argued that the VA opinions of record were inadequate.  He argued that: (1) it was unclear where the January 2010 VA examiner obtained the description of an injury the Veteran sustained in 2006, inasmuch as the description at the time of the examination did not match the description the Veteran provided at his Board hearing; (2) the January 2010 examiner failed to account for the Veteran's reported history of symptoms and self-medication; (3) the January 2010 examiner failed to address the opinion provided by Dr. Fernandez; (4) the critique of Dr. Fernandez's analysis by the December 2011 VHA physician was confusing and lacked a clear rationale; (5) the December 2011 VHA physician engaged in "gross speculation" in considering why the physicians treating the Veteran during service would not have ordered further medical imaging regarding his reported back pain, because such imaging may have been ordered, and the records simply lost; and (6) the December 2011 VHA physician incorrectly stated that the Veteran did not suffer any pain from 1980 to 2008.

The Board has considered each of these arguments and finds them unavailing.  First, with respect to where the January 2010 examiner obtained the description of the injury the Veteran sustained in 2006, it appears clear from the face of the examination report that the examiner was quoting the Veteran.  Second, as to the Veteran's reported history of symptoms and self-medication, it is also clear from the face of the examination report that the January 2010 examiner explicitly took note of that reported history.  While the examiner did not expressly describe how that history affected her ultimate conclusion, it is well established that there is no reasons or bases requirement imposed on examiners.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, the examiner simply was required to provide an opinion which considered the Veteran's prior history and described his disability in sufficient detail so that the Board's evaluation of the claimed disability would be a fully informed one.  In the Board's view, the January 2010 VA examiner did that in the examination report.

With regard to the attorney's assertion that the January 2010 examiner failed to address the opinion provided by Dr. Fernandez, the Board notes that it requested the December 2011 VHA review, in large part, in order to address that opinion.  Contrary to the Veteran's assertions, the VHA medical expert provided a clear explanation for her disagreement with Dr. Fernandez, pointing out that Dr. Fernandez had based her opinion on "correlat[ing the] clinical picture with findings from studies in the medical literature," but that, in medical practice,  "each patient's case is individually analyzed and managed."  In making that observation, the VHA expert was echoing principles endorsed by the Veterans Court.  See, e.g., Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that treatise materials generally are not specific enough to show nexus); Wallin v. West, 11 Vet. App. 509, 514 (1998) (finding that medical treatise evidence must provide more than speculative or generic statements not relevant to a claim but must discuss generic relationships with a degree of certainty for the facts of a specific case).  Thus, the Board finds that the January 2010 VA opinion was neither confusing nor lacking in rationale.

The Board also disagrees with the attorney's assertion that the December 2011 VHA physician engaged in "gross speculation" in considering why the physicians treating the Veteran during service would not have ordered further medical imaging regarding his reported back pain.  What historical treatment records serve to demonstrate about the nature of the symptoms evident at the time of treatment is precisely the type of question that a medical professional would be qualified to answer.  See 38 C.F.R. § 3.159(a)(1).  Further, there is no evidence that such imaging may have been ordered, and the records lost.  It is true that it was noted during service in April 1980 that the Veteran was being followed for low back pain and that his records were "lost and not available for review."  The evidence does not support a conclusion that the Veteran's records were "lost" in the sense that they were permanently misplaced and remain unavailable, however.

To the contrary, the service treatment records obtained by the RO and currently of record include two reports reflecting treatment for back pain; on March 12, 1980 (which is described as being the Veteran's first visit for this complaint) and March 20, 1980.  Presumably, these are the records that were described as having been "lost" when the Veteran was treated in April 1980.  In fact, although it is evident that these records were not available to the Veteran's care provider in April 1980, there is no indication in these records, and the Veteran has never asserted, that he was provided treatment or assigned a diagnosis during service beyond what is contained in these records.  Further, none of these records reflect that the Veteran was referred for X-ray testing.  Inasmuch as the evidence does not establish the existence of "missing" treatment records, and the Veteran has not identified any such records, the Board finds that the attorney's argument for rejecting the VHA physician's opinion as the product of "gross speculation" to be without merit.

Finally, as to the attorney's assertion that the December 2011 VHA physician incorrectly stated that the Veteran did not suffer any pain from 1980 to 2008, the Board finds that the physician's observations in that regard have been mischaracterized.  In fact, what the VHA physician noted was that no medical records were available between 1980 and 2008.  This is entirely accurate.

In light of the foregoing, and given that the pertinent medical history was noted by the examiners, these reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the reports are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Lumbar Spine Disability

The Veteran contends that he incurred a lumbar spine disability as a result of his active service.  Specifically, he alleges that his currently diagnosed lumbar spine osteoarthritis developed as a result of muscle spasms and functional back pain that occurred during his active service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because arthritis is recognized as "chronic" in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating that aspect of the Veteran's claim.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background & Analysis

There is no evidence in this case to indicate that the Veteran's osteoarthritis of the lumbar spine was present to a compensable degree during active service or within one year of his separation from active service.  Thus, consideration of service connection for arthritis of the lumbar spine on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d at 1331. 

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine disability on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  With respect to the first required element to establish service connection - current disability - the Veteran was afforded a VA examination to determine the nature and etiology of his claimed lumbar spine disability in January 2010.  He was diagnosed as having intervertebral disc disease at L4-5 and degenerative joint disease of the lumbosacral spine.  His VA and private treatment records additionally reveal that he reported having chronic back pain beginning in January 2008 and he was diagnosed as having osteoarthritis of the lumbar spine in February 2008.  Accordingly, the Board finds that the Veteran has a current lumbar spine disability and the first required element to establish service connection has been met.  

With respect to the second required element to establish service connection - an in-service disease or injury - a review of the Veteran's service treatment records shows that he sought treatment for low back pain in March 1980.  He was found to have a mild spasm in both paravertebral regions, L-S.  Examination revealed minimal discomfort, normal deep tendon reflexes, a normal straight leg raise test, and a normal heel-to-toe walking test.  He was diagnosed as having functional low back pain.  Later that same month, he again reported having pain in the left paravertebral, lumbar-sacral region.  The assessment was functional low back pain.  During an April 1980 report of medical treatment, he reported that he was being followed for ongoing low back pain.  The assessment was a muscle spasm.  His service treatment records also show that he underwent a Medical Board separation physical examination on April 22, 1980.  With the exception of enuresis, the examination revealed no clinical disability findings.  Nonetheless, as the Veteran has documented evidence of receiving treatment for low back spasms and functional pain during his active service, the Board will afford the Veteran the benefit of the doubt and find that the second required element to establish service connection has been met.

The Board must consider the final required element to establish service connection - a nexus between the Veteran's currently diagnosed lumbar spine disability and his in-service complaints of low back pain.  Here, the Board observes that the Veteran was afforded an orthopedic examination in January 2007 in connection with a claim for Social Security Administration (SSA) benefits.  The Veteran reported to the SSA examiner that his mid and low back pain began three months prior to the examination.  He attributed his back pain to the repetitive heavy lifting during his work as a delivery man.  The SSA examiner noted that the Veteran did not have a record of medical treatment or evaluation regarding his back pain.  The Veteran's complaint in January 2007 included constant aching pain in the mid and low back without radicular pain or change of sensation in the legs.  He reported that his back pain worsened with any sitting, standing, or walking activities.  His pain was not affected with pushing, pulling or coughing.  His range of motion of the back was noted as normal but painful.  The SSA examiner noted that the Veteran did not use a brace or a cane.  This examiner also noted that the Veteran's gait was normal, he could easily walk on his heels and toes, and he could perform a normal squatting maneuver without difficulty.  The Veteran groaned with pain during the entire examination.  No tenderness or muscle spasm was noted about the thoracic spine, lumbar spine, or buttocks.  Deep tendon reflexes at the knees and ankles, sensation, pedal pulses, and a straight leg raising test to 90 degrees were within normal limits.  X-rays of the thoracic and lumbar spine were normal, revealing no osteoarthritis, osteoporosis or fractures.  Normal bony alignment and well-maintained intervertebral disc spaces were also noted.  The impression was complaints of pain in the thoracic and lumbar spine without neurologic or mechanical deficit.  

The first post-service evidence showing that the Veteran sought treatment for any complaint of back pain is found in a January 2008 VA primary care outpatient progress note where the Veteran reported having chronic back pain.  He reported that he hurt his back while lifting medical supplies in Las Vegas sometime around October 2006.  He also reported that he was not able to stand for very long before sciatica occurred.  The primary diagnosis was low back pain.  The plan was to obtain an X-ray of the Veteran's spine and schedule follow-up treatment.  

In a February 2008 VA outpatient progress note, the Veteran reported having chronic osteoarthritic pains.  He denied having any paresthesias of the lower extremities but indicated that he had experienced occasional left sciatica.  He was assessed as having a secondary diagnosis of chronic backaches with osteoarthritis.  The plan was to schedule the Veteran for an MRI of the spine and follow-up treatment.  

In April 2008, the Veteran reported to the VA primary care outpatient facility to obtain the results of an MRI performed on his spine.  During the consultation, he was found to have polyarthralgia, including in the spine, with an onset about two years previous to his consultation.  The primary diagnosis was polyarthralgia.  It was noted that his arthralgias and arthropathies were probably a combination of etiologies including osteoarthritis multi, degenerative joint disease (DJD) of the cervical and lumbar spine, and alcoholic polyneuropathies.  He was diagnosed as having polyarthralgia during a July 2008 primary care outpatient consultation.  

The Veteran later sought treatment through a VA physical therapy consultation in January 2009.  A history of lumbar degenerative disc disease (DDD) with chronic low back pain was noted.  He was diagnosed as having lumber DDD and was noted to have a slight limitation of lumbar motion with pain increasing during prolonged postures and activity.  

During a January 2009 VA primary care consultation, the Veteran wondered if military activity had anything to do with his chronic back problems.  He reported having two injuries after his military service.  His secondary diagnosis was chronic back pain.  

The record reveals that the Veteran began receiving private chiropractic treatment, including for his back pain, in April 2009.  At that time, he reported incurring pain after moving heavy stuff and the next day he was unable to move after an hour.  A history of osteoarthritis and numbing to the left side was noted.  The record included a notation referring to the Veteran's basic training in 1980.  In a treatment report dated in September 2009, the Veteran's complaints were low back pain and lumbar radiculitis.  The Veteran reported injuring his low back during a military exercise in 1980 while on active service.  His back pain was aggravated by lifting, bending, driving, sitting, walking, standing, and changing body positions.  Examination revealed local pain in the lumbar region on straight leg raise and leg lowering.  Palpation of the lumbar spine and pelvic region revealed spastic paraspinal musculature and tenderness overlying the middle and lower ranges on both sides in addition to the midline.  Range of motion testing revealed limitation of motion with pain at 80 degrees of flexion, at 20 degrees of extension, at 20 degrees of both right and left lateral flexion, and at 20 degrees of both right and left rotation.  X-rays revealed the spine to be hypolordotic in formation.  Lumbar lordosis was measured at 25 degrees with 10 millimeters of posterior thoracic translation.  Additionally, a left anisomelia was revealed.  The assessment included lumbar pain and lumbar radiculitis.  

After examining the Veteran in April 2009, the chiropractor opined that, with the results of his examination and radiological studies, the Veteran's symptoms could be correlated directly to his reported in-service injury during basic training.  This clinician stated that, as a result of the injury, the Veteran could experience periods of exacerbation and or remission for symptoms that otherwise would not have been present had the injury not occurred.  Finally, this clinician indicated that she had arrived at her prognosis by correlating the Veteran's clinical picture with findings from studies in medical literature describing the outcome of patients who had suffered similar injuries.  

In April 2010, the Veteran's private chiropractor provided a nearly identical treatment report to her September 2009 report with an additional notation indicating that, in April 2010, the Veteran's symptoms and radiological findings had improved minimally and therefore he would continue rehabilitative care of the lumbar spine for temporary pain relief.  

A March 2010 note from Frank Toppo, M.D., reveals that the Veteran reported to Dr. Toppo that VA had rejected him for low back pain in March and April of 1980.  He also reported that he had been discharged from the military after 21/2 months of service.  As the Veteran did not have a job or medical insurance following his separation from service, he self-medicated with over-the-counter medications and alcohol.  Dr. Toppo diagnosed the Veteran as having chronic back pain.  The plan was to continue his follow-up treatment with VA.  

During a January 2010 VA spine examination, the Veteran reported to the examiner that he worked as an assistant driver for AC for 11/2 years and, afterward, he had been a painter on and off for about 30 years.  He had attended auto technology school for 18 months but had been fired from that type of work because he could not bend over and work under the hood.  He reported that he reinjured his back and that this resulted in SSA disability in 2008.  He had experienced back pain since active service.  He further reported that did not know that VA would take care of him and he did not have medical insurance so he always took over the counter products for his back pain.  His 2006 back injury had occurred on the job when he stepped into a van, his back went into a spasm, causing him to twist his back and fall backward.  He reported that, since that time, everything "broke loose."  His back pain was a constant knot like pain which intermittently went into spasms lasting 10 to 30 minutes and the pain would go down his back to his left buttock sporadically.  The VA examiner noted that the pain was located in the left sacroiliac joint area.  This examiner also noted severe spinal flare-ups occurring several times a day, exacerbated by lifting, standing, getting up from a lying position or sitting up, kneeling, twisting, or lifting his arms up to grab something heavy.  The Veteran was using a cane and reported that he could not walk more than a few yards.  

Examination of the Veteran's spine in January 2010 revealed lumbar flattening and scoliosis, spasms on the right and left sides, guarding on the right and left sides, pain with motion on the right and left sides, and tenderness on the left side.  Range of motion testing revealed flexion limited to 85 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 25 degrees, and right and left lateral rotation to 28 degrees.  Objective evidence of pain was noted following repetitive motion.  Laseague's sign was positive for both sides.  X-rays revealed degenerative changes in the L4-5 disc consisting of some narrowing with osteophyte formation.  Posterior facet sclerosis was also present.  The Veteran was diagnosed as having possible L4 radiculopathy.  The examiner opined that the Veteran's current lumbar spine disability was less likely as not caused by or a result of a back injury or disability manifested by in-service complaints and findings.  The examiner's rationale was based on the Veteran's normal March 1980 evaluation during service where he was noted to have a full range of motion and normal straight leg raising and deep tendon reflex testing results with only functional back pain.  The January 2010 VA examiner also noted that, while the Veteran had a follow-up consultation in March 1980 for persistent back pain in the left paravertebral sacral region, the in-service examiner maintained that it was functional low back pain and no further complaints of back pain were noted during the Veteran's separation physical examination.  The January 2010 VA examiner also noted that there were no private medical records of back pain between 1980 and 2008 and, while the Veteran's CT scan had shown mild DJD of the thoracic spine, the most likely cause of his low back pain was the work related incident in 2006 which resulted in disc problems.

The Veteran's wife provided a statement in March 2010 in which she maintained that the Veteran had experienced back problems since they had met 22 years earlier.  She reported that he had attended a technological school in 1993 but had been fired 3 separate times after his graduation because he could not bend over to perform his duties as an auto technician.

During his September 2010 Board hearing, the Veteran testified that he had experienced back problems ever since he was discharged from service.  He also testified that he did not get treatment for his back pain until he found out he was eligible for VA benefits 28 years after his service.  He testified further that, during that time, he self-medicated with aspirin, Advil, rest, and alcohol.

In December 2011, a VHA physiatrist reviewed the Veteran's claims file and, based on the evidence of record, provided an opinion that the Veteran's current low back disability was not related to his active service.  In this opinion, the VHA clinician indicated that she concurred with the January 2010 VA examiner's opinion with respect to the facts that: the Veteran had a normal physical examination in March 1980 with the conclusion of functional back pain; a March 1980 follow-up consultation maintained that the Veteran had functional low back pain; the Veteran had a normal separation physical examination; there were no medical records available from 1980 to 2008, during which time the Veteran had various jobs of a physical nature; and there were no lumbar spine imaging records available from the Veteran's military service.  The VHA clinician also stated that she did not agree with the rationale provided by the Veteran's private chiropractor.  The basis for this disagreement was that, in medical practice, each patient's case is analyzed and managed individually and, while medical literature provides a knowledge base for practitioners, outcomes pertaining to individual patients cannot be extrapolated from the literature.  Finally, the VHA clinician stated that there was no scientific basis to establish that the Veteran's lumbar spine disability was a result of back injury during service and, in her opinion, the most likely cause of the Veteran's low back pain was his work related incident in 2006.

After a thorough review of the evidence of record, the Board cannot conclude that the Veteran's current lumbar spine disability is related etiologically to his active service.  The Board acknowledges that, because the Veteran has been diagnosed as having arthritis of the lumbar spine, the required nexus potentially can be established on the basis of continuity of symptomatology.  See Walker, 708 F.3d at 1331.  In this case, however, the Board concludes that the Veteran's assertions of continued symptomatology since active service, while competent, are not credible.  When the Veteran was examined for SSA disability determination purposes in January 2007, more than 26 years after his service separation, he did not report the onset of relevant symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead that his back pain had begun 3 months earlier (or in approximately October 2006) and he attributed his back pain to repetitive heavy lifting during his post-service employment.  Further, when the Veteran began seeking VA treatment in January 2008, he again did not report that his back pain was related to service.  Instead, he reported that his pain had begun in 2006, decades after his service separation.

Only after filing his claim for VA compensation in August 2008 did the Veteran assert that he had experienced continuity of symptoms since service.  As to why there was no evidence of treatment prior to 2008, and no allegations of service connection prior to that time, he explained that he did not have health insurance after service and did not know that he might be eligible to receive VA health care, he self-medicated his back pain for many years with over-the-counter medicines and alcohol, and only in 2009 did he begin to wonder if military service had anything to do with his chronic back problems.

The Board finds these latter statements with respect to continuity since service, made in connection with the Veteran's claim for VA disability compensation-and in order to advance a pecuniary interest-not credible when compared to his earlier representations made to SSA when he had no incentive to attribute his disability to his service.  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service); Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Accordingly, because his assertions of continued symptomatology since active service are not credible, service connection is not warranted.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1331.

Turning to the medical evidence of nexus, the Board finds that the greater weight of that evidence also is against the Veteran's claim.  The Board observes in this regard that the Veteran, as a lay person, is not competent to provide opinions which require medical knowledge.  See Layno, 6 Vet. App. at 469; see also Voerth v. West, 13 Vet. App. 117, 119 (1999).  

The Veterans Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Veterans Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that the September 2009 and April 2010 opinions provided by the Veteran's private chiropractor suggest that the Veteran's symptoms could be correlated directly to his reported in-service injury.  This clinician did not provide a clear rationale for her opinions, however.  She only stated that she had arrived at the prognosis by correlating the Veteran's clinical picture with findings from studies in medical literature.  She provided no information relating to clinical findings or reference to specific medical literature which indicates why the Veteran's current back disability may be related to service.  Further, the Board observes that this chiropractor referred to an in-service injury during the Veteran's basic training.  A review of the Veteran's service treatment records does not show any in-service back injury.  Instead, these records show that he suffered from back spasms leading to functional back pain.  Thus, the Board finds that the private chiropractor's September 2009 and April 2010 opinions are inadequate for rating purposes.  

In contrast, the Board finds that the opinion provided by the January 2010 VA examiner and the December 2011 VHA opinion are more probative as to the nature and etiology of the Veteran's current back pain.  These opinions were provided after a review of the Veteran's claims file.  The VHA clinician considered the Veteran's report that his back pain started during service and noted that the Veteran only experienced functional low back pain during service and contemporaneous examination of his spine at that time revealed normal findings.  The VHA clinician also noted that the Veteran had a normal separation physical examination in April 1980.  Further, this VHA clinician highlighted the fact that there is no evidence of treatment for back pain between 1980 and 2008 and the Veteran's treatment in 2008 followed a work related incident in 2006 where he reportedly injured his spine.  Accordingly, the Board finds that the January 2010 and December 2011 VHA opinions are more probative than the opinions provided by the Veteran's private chiropractor concerning whether his back disability is related to active service.

In summary, the Board finds that the Veteran has not established the required nexus between his currently diagnosed lumbar spine disability and active service.  Therefore, the Board finds that service connection for a back disability is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


